DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species I, figures 1 and 3 and claims 1-11 in the reply filed on 9/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drop-forming element” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dark-colored” in claim 1 is a relative term which renders the claim indefinite. The term “dark-colored” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The coloring of the demarcation zone has been rendered indefinite.
Claims 2-11 are also rejected under 35 USC 112(b) due to being dependent upon claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 9 of U.S. Patent No. 11,033,922 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, US Pat No 11,033,922 B2 discloses a dispenser device for dispensing liquid in the form of drops (col. 5, lines 16-17), the device comprising:
a dispenser end (line 18);
a drop dispenser orifice formed in the dispenser end (lines 23-27);
a locator for visually locating the orifice by forming a demarcation zone having a color that contrasts with other portions of the dispenser end (col. 6, lines 5-7),
a drop-forming element (col. 5, lines 24-25),
wherein the demarcation zone is formed by coloring the drop-forming element (col. 6, line 7-9), and wherein the demarcation zone is dark-colored zone and is made of a material that is mass-dyed.
As to the recited process of mass-dying, such is a product-by-process recitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP 2113). Further, it is well known in the art to utilize whatever process provides a color in the most cost-effective manner possible.
Re claim 2, US Pat No 11,033,922 B2 discloses the device according to claim 1, wherein the drop forming element comprises a drop-forming cavity inside the drop dispenser orifice (col. 5, lines 24-25).
Re claim 3, US Pat No 11,033,922 B2 discloses the device according to claim 2, wherein the drop-forming cavity has a conical shape that flares outwardly and having an inner conical surface (col. 5, lines 25-27).
Re claim 4, US Pat No 11,033,922 B2 discloses the device according to claim 3, wherein the demarcation zone is obtained by coloring the inner conical surface of the drop-forming cavity inside the drop dispenser orifice (col. 6, lines 7-9).
Re claim 5, US Pat No 11,033,922 B2 discloses the device according to claim 1, further comprising a drop dispenser valve formed of a piece of elastomer material, the drop dispenser valve operable between a liquid-passing configuration and a liquid-blocking configuration (col. 5, lines 19-22).
Re claim 6, US Pat No 11,033,922 B2 discloses the device according to claim 5, wherein the drop-forming element is formed in the piece of elastomer material that forms the drop dispenser valve (col. 5, lines 23-24).
Re claim 7, US Pat No 11,033,922 B2 discloses the device according to claim 5, further comprising a support (col. 5, line 28), the dispenser end including a cap for pressing the drop dispenser valve against the support (lines 29-30).
Re claim 8, US Pat No 11,033,922 B2 discloses the device according to claim 7, wherein the cap has an end surface in the shape of a substantially flat disk with a central hole (col. 5, lines 30-31 through col. 6, line 1), the drop dispenser valve extending at least partially through the central hole with the drop dispenser orifice located adjacent to the end surface (col. 6, lines 1-3).
Re claim 9, US Pat No 11,033,922 B2 discloses the device according to claim 8, wherein the substantially flat disk is of opaque color (col. 6, lines 12-13).
Re claim 10, US Pat No 11,033,922 B2 discloses the device according to claim 7, wherein the demarcation zone is different in color relative to the cap (col. 6, lines 29-30).
Re claim 11, US Pat No 11,033,922 B2 discloses the device according to claim 1, the device being configured for dispensing liquid in an eye (col. 6, lines 17-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Painchaud et al. (US Pub No 2010/0116852 A1) in view of Moore (US Pat No 5,373,964).
Re claim 1, Painchaud et al. show a dispenser device (Figs. 1 & 2, 10) for dispensing liquid in the form of drops, the device comprising:
a dispenser end (end surface of 18);
a drop dispenser orifice (46) formed in the dispenser end;
a drop-forming element (42/44).
Painchaud et al. does not teach a locator for visually locating the orifice by forming a demarcation zone having a color that contrasts with other portions of the dispenser end and wherein the demarcation zone is formed by coloring the drop-forming element, and wherein the demarcation zone is dark-colored zone and is made of a material that is mass-dyed.
However, Moore discloses a dispenser device (Fig. 1), the device including a drop dispensing orifice (Fig. 5, 46) formed in a dispenser end and including a drop-forming element (separate 46), a locator (46/50; col. 5, lines 12-17) for visually locating the orifice by forming a demarcation zone having a color  (col. 5, lines 17-21) that contrasts with other portions of the dispenser end and wherein the demarcation zone (46/50) is formed by coloring the drop-forming element (46), and wherein the demarcation zone is dark-colored zone and is made of a material that is mass-dyed.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the drop-forming cavity shown in Painchaud et al. with the demarcation zone taught by Moore to allow a user to observe and better control droplet formation (Moore – col. 5, lines 35-42).
As to the recited process of mass-dying, such is a product-by-process recitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP 2113). Further, it is well known in the art to utilize whatever process provides a color in the most cost-effective manner possible.
Re claim 2, Painchaud et al. as modified by Moore show the drop forming element comprising a drop-forming cavity (Painchad – 42/44) inside the drop dispensing orifice (Painchaud – 46).
Re claim 3, Painchaud et al. as modified by Moore show the drop-forming cavity (Painchaud – 42/44) has a conical shape that flares outwardly and having an inner conical surface.
Re claim 4, Painchaud et al. as modified by Moore show the demarcation zone (Moore – col. 5, lines 15-21) is obtained by coloring the inner conical surface of the drop-forming cavity (Painchaud – 42/44) inside the drop dispenser orifice (Painchard – 46).
Re claim 5, Painchaud et al. as modified by Moore show a drop dispenser valve (Painchaud – 14) formed of a piece of elastomer material (Painchaud – paragraph 0031), the drop dispenser valve operable between a liquid-passing configuration and a liquid-blocking configuration (Painchaud – paragraph 0031).
Re claim 6, Painchaud et al. as modified by Moore show the drop-forming element (Painchaud – 42/44) is formed in the piece of elastomer material (Painchaud – paragraph 0031) that forms the drop dispenser valve (Painchaud – 14).
Re claim 7, Painchaud et al. as modified by Moore show a support (Painchaud – 16), the dispenser end including a cap (Painchaud – 18) for pressing the drop dispenser valve (Painchaud – 14) against the support.
Re claim 8, Painchaud et al. as modified by Moore show the cap (Painchaud – 18) has an end surface (Painchaud – end surface of 18) in the shape of a substantially flat disk with a central hole (Painchaud – surrounding 36), the drop dispenser valve (Painchaud – 14) extending at least partially through the central hole with the drop dispenser orifice (Painchaud – 46) located adjacent to the end surface.
Re claim 10, Painchaud et al. as modified by Moore teach the demarcation zone is different in color relative to the cap (Moore – col. 5, lines 37-42; “the target appears as a bright white dot in the middle of a preferably different colored target surface” for which the pinhole is part of the cap in Moore).
Re claim 11, Painchaud et al. as modified by Moore show the device being configured for dispensing liquid in an eye, as this appears to be an intended use recitation of the device it does not differentiate the claimed invention over the prior art (see MPEP 2114).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Painchaud et al. (US Pub No 2010/0116852 A1) in view of Moore (US Pat No 5,373,964) and further in view of Moore (US Pat No 4,550,866).
Re claim 9, Painchaud et al. as modified above disclose all aspects of the claimed invention but do not teach the substantially flat disk is of opaque color.
However, Moore ‘866 shows a droplet dispenser (Figs. 4-6) including a disk (36) that is of opaque color (col. 1, lines 23-25).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to make the disk in Painchaud et al. as modified by Moore ‘964 opaque as taught by Moore ‘866 to avoid any affects light may have on the liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752